Citation Nr: 1409130	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to May 13, 2013, and an initial rating higher than 70 percent beginning on May 13, 2013, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating higher than 20 percent for mechanical low back pain.  

3.  Entitlement to a compensable rating prior to January 24, 2011, and a rating higher than 10 percent beginning on January 24, 2011, for hypertension.  

4.  Entitlement to a rating higher than 10 percent for right knee osteochondroma.  

5.  Entitlement to a rating higher than 10 percent for a right ankle spur.  

6.  Entitlement to a rating higher than 10 percent for a left ankle fracture.  

7.  Entitlement to a compensable rating for lacerations to the lip and lower right eyebrow.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) prior to May 13, 2013.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to July 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2009, September 2010, and July 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, September 2010, January 2011, and July 2011, the Veteran expressed his disagreement with the decisions.  In January 2012, the RO issued him statements of the case, after which he perfected his appeal to the Board with the filing of a substantive appeal in January 2012. 

During the pendency of the appeal, the RO in a July 2011 rating decision granted a 10 percent rating for hypertension, effective in January 2011.  The Veteran continued his appeal for a higher rating. 

In July 2012, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2013, the Board remanded the case to the RO for additional development.  After completion of development, the RO in a June 2013 rating decision granted a 70 percent rating for PTSD and a TDIU, both effective May 13, 2013.  The Veteran continued his appeal as to a higher rating for PTSD and a TDIU before May 13, 2013.  The case was thereafter transferred back to the Board for its consideration.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Moreover, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From the effective date of service connection, PTSD is shown to be productive of a disability picture that equates to occupational and social impairment with deficiencies in most areas, and inability to establish and maintain effective relationships; his disability picture is without evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self and others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss (for names of close relatives, own occupation, or own name). 

2.  Mechanical low back pain is manifested by chronic low back pain, limitation of motion consisting of not less than 60 degrees of forward flexion, and mild degenerative changes involving the lumbosacral spine confirmed by X-rays; there was no objective evidence of ankylosis, incapacitating episodes with a total duration of at least four weeks in a 12-month period, or radiculopathy of the lower extremities. 

3.  For the period beginning August 27, 2008, hypertension is manifested by diastolic pressure that is predominantly 100 or more (but less than 110), systolic pressure less than 200, with a requirement of continuous medication for control.  

4.  Right knee osteochondroma is manifested by complaints of pain; clinical findings show limitation of motion of the knee joint of 0 degrees of extension and 125 degrees of flexion with pain, and no instability; and there is X-ray evidence of a small osteochondroma of the right medial femoral condyle. 

5.  Right ankle spur is manifested by subjective complaints of pain; clinical findings show limitation of motion of the ankle joint of 15 degrees of dorsiflexion and 35 degrees of plantar flexion with pain; and there is X-ray evidence of very slight talofibular degenerative disease.  

6.  Left ankle fracture is manifested by subjective complaints of pain; clinical findings show limitation of motion of the ankle joint of 15 degrees of dorsiflexion and 35 degrees of plantar flexion with pain; and X-rays showed no fracture or significant degenerative changes.  

7.  Lacerations to the lip and lower right eyebrow are manifested by superficial, stable, and non-painful scars measuring 3 cm. by 0.25 cm (lip) and 2.5 cm. by 0.2 cm. (eyebrow), with pink discoloration to the lower lip; the scars are not productive of disfigurement of the head, face, or neck, and they do not cause limited motion or function of the parts affected.

8.  Prior to July 23, 2010, the Veteran's service-connected disabilities were mechanical low back pain (rated as 20 percent disabling from June 2009 and 10 percent disabling prior to that), right ankle spur (rated as 10 percent disabling), right knee osteochondroma (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), left ankle fracture (rated as noncompensable), and laceration to the lip and lower right eyebrow (rated as noncompensable); the disabilities had a combined rating of 40 percent, which does not meet the minimum schedular percentage standards for a TDIU.

9.  For the period from July 23, 2010 to May 13, 2013, the Veteran's service-connected disabilities consist of PTSD (rated as 70 percent disabling), mechanical low back pain (rated as 20 percent disabling), right ankle spur (rated as 10 percent disabling), right knee osteochondroma (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), left ankle fracture (rated as 10 percent disabling), and laceration to the lip and lower right eyebrow (rated as noncompensable); his service-connected disabilities are shown to prevent him from securing and following substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, and no higher, prior to May 13, 2013, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for an initial rating higher than 70 percent beginning on May 13, 2013, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013). 

3.  The criteria for a rating higher than 20 percent for mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2013). 

4.  The criteria for a 10 percent rating, and no higher, beginning on August 27, 2008 (and no earlier) for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2013). 

5.  The criteria for a rating higher than 10 percent beginning on January 24, 2011, for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 (2013). 

6.  The criteria for a rating higher than 10 percent for right knee osteochondroma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5011, 5257, 5260, 5261 (2013). 

7.  The criteria for a rating higher than 10 percent for a right ankle spur have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2013). 

8.  The criteria for a rating higher than 10 percent for a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2013). 

9.  The criteria for a compensable rating for lacerations to the lip and lower right eyebrow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2013).

10.  The schedular criteria for a TDIU before July 23, 2010 have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16(a) (2013).

11.  The criteria for a TDIU from July 23, 2010 to May 13, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran in this case with pre-adjudication VCAA notice on the claims for higher ratings by letters in June 2009, August 2010, February 2011, and June 2011.  In each of the notices the Veteran was informed of the type of evidence needed to substantiate the claims for higher ratings, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  He was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notices included the provisions for the effective date of the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in July 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2012, the Veterans Law Judge indicated that the hearing would focus on the issues of higher ratings for the Veteran's service-connected PTSD, low back disability, hypertension, right knee, ankles, and facial scars, and of TDIU, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the claimed disabilities.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's VA records and his Social Security Administration records.  The Veteran has not identified any additionally available evidence such as private medical records for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in September 2009, August 2010, June 2011, and May 2013, to evaluate the service-connected disabilities.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the May 2013 VA examinations that shows a material change in the disabilities to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria and Analysis

PTSD

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130  is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  

For the period considered in this appeal, the Veteran's PTSD has been evaluated as 50 percent disabling prior to May 13, 2013, and 70 percent beginning May 13, 2013.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a higher rating (i.e., 70 percent) are as follows:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The relevant evidence in this case mainly consists of VA outpatient records, VA examination report, and statements and testimony of the Veteran.  In regard to medical evidence, the Veteran underwent VA examinations in August, 2010, June 2011, and May 2013 at which time he was diagnosed with PTSD and assigned Global Assessment of Functioning (GAF) scores of 45 on each occasion.  He has also received outpatient psychiatric treatment at the VA, and his GAF scores include the following:  45 in February 2011, in October 2011, in November 2011, and in April 2012; and 50 in January 2013 and in April 2013. 

The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this case, the Veteran's GAF scores basically denoted serious impairment, with two on the high range of serious symptoms (and closer to moderate symptomatology) and the other in the mid-range of symptoms (between moderate symptoms and major impairment in several areas).  Nevertheless, his scores fell in the range of 41 to 50 throughout the period considered in this appeal, which more or less reflects that the Veteran's PTSD has remained relatively static despite the slight variability in the record.  Thus, a single evaluation, rather than "staged ratings" as will be noted herein below, is proper for the period considered.  In any event, the Board notes that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

In evaluating all the evidence, the Board finds that the VA medical evidence and the records from the Social Security Administration reflect that the Veteran's symptoms of PTSD are so severe as to affect his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating ever since service connection was established effective in July 2010, and not just from May 13, 2013 as granted by the RO in a June 2013 rating decision.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, the evidence shows that his psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships. 

For example, the clinical evidence, consisting of Social Security Administration records, VA outpatient records dated from 2009 to 2013, and VA examination reports of August 2010 and June 2011, supports a higher rating for the mental disability before May 13, 2013.  This evidence demonstrates the following about the Veteran in relation to his PTSD:  He took prescribed psychiatric medication and engaged in psychotherapy.  He was casually/fairly groomed, and able to maintain minimum personal hygiene.  He had difficulties in sleeping.  His mood was variously reported as fair/tired/depressed/anxious/dysphoric/elated.  He had a low energy level.  He was oriented to place, person, and time.  His speech was unremarkable.  Thought processes were organized and goal-directed.  Thought content disclosed some trust issues with "some people."  Insight and judgment were intact.  There was generally no suicidal or homicidal ideas, and no psychotic features, although remarks he made on the August 2010 VA examination were construed as expressing suicidal thoughts (no suicidal thoughts were present on examination in June 2011).  He did not have inappropriate behavior or panic attacks.  Impulse control was good.  Memory was grossly intact, in general, although at the time of the August 2010 VA examination recent/immediate memory appeared to be mildly impaired as illustrated by forgetfulness and concentration problems (memory was normal on the June 2011 VA examination).  He was capable of managing financial affairs.  He reported having hobbies and activities that helped him to stay positive.  He was divorced (in April 2011), after being married for over 30 years.  He got along well with his children and visited his mother almost daily.  Regarding social relationships, he had few contacts and went to church weekly, but did not have friends according to the August 2010 VA examination report (but the June 2011 examination report indicates that a friend, Mike, came by to check on him weekly).  He has had sporadic work efforts since retiring from the military after 20 years (his longest job was for about one and a half years in 2006-2007).  He was no longer employed and was awarded Social Security disability benefits in June 2011 due to affective/mood disorders (primary diagnosis) and anxiety disorders (secondary diagnosis).  The VA examiner in 2010 concluded that PTSD resulted in deficiencies in the following areas:  thinking, family relations, work, mood, and school (but not in judgment).  The VA examiner in 2011 concluded that PTSD resulted in deficiencies in the following areas:  thinking, work, and mood.  

The clinical evidence did not demonstrate that the Veteran's disability picture was marked by symptoms such as persistent suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, and impaired judgment.  However, his social isolation, near-continuous mood problems (depression/anxiety), and apparent inability to establish and maintain effective relationships beyond his children, mother, and a friend are sufficiently severe in themselves to result in occupational and social impairment marked by deficiencies in most areas.  In sum, the severity of the Veteran's PTSD picture is such that a 70 percent rating is warranted prior to May 13, 2013.  In arriving at this conclusion, the Board has accorded much probative weight to the GAF scores provided in the VA examination reports and clinical records of treatment.  In recognizing too that the Veteran's symptomatology is illustrative of both the criteria for a 50 percent rating and the criteria for a 70 percent rating, the Board emphasizes that in this case it has given careful consideration to allowing the Veteran the benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b). 

The objective evidence, however, does not show that the Veteran's PTSD meets the criteria for a 100 percent rating under Diagnostic Code 9411 at any time since service connection was made effective in July 2010.  It is the Board's judgment that the record does not reflect those symptoms of PTSD to the degree and severity that typify a 100 percent disability rating.  For example, no medical examiner has indicated that the Veteran is totally impaired, both socially and occupationally.  In fact, the VA examiners in August 2010, June 2011, and May 2013 specifically concluded that there was not total occupational and social impairment due to PTSD signs and symptoms.  Also, while a VA social worker noted in March 2011 that the Veteran's PTSD, along with other medical problems, limited his ability to gain and maintain employment, there was no opinion that his PTSD prevented such employment.  Additionally, there is no objective evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The mental status examinations for the Veteran, such as those undertaken during the VA examinations in August 2010, June 2011, and May 2013, do not disclose that any of the foregoing symptoms, or any other symptoms of the same type and degree, are clinically present.  Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his symptomatology is not consistent with the criteria for a 100 percent disability rating under Diagnostic Code 9411. 

As noted earlier, consideration has been given to "staged ratings" for PTSD over the period considered in this appeal, but the Board concludes that clinical findings demonstrate that the Veteran meets the criteria for a 70 percent rating for the period prior to May 13, 2013, and that the preponderance of the evidence is against a claim for a rating higher than 70 percent for the entire period since service connection was established effective in July 2010. 

Mechanical Low Back Pain

The Veteran's service-connected mechanical low back pain is currently rated 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Here, Code 5237 is for evaluating lumbosacral strain.  
 
The criteria for rating a disability of the spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the criteria for evaluating lumbosacral strain (Diagnostic Code 5237), as well as for evaluating degenerative arthritis of the spine (Diagnostic Code 5242), a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Notes 2 and 5, following the General Rating Formula for Diseases and Injuries of the Spine.  

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Note 1, following the General Rating Formula for Diseases and Injuries of the Spine.  In evaluating peripheral nerve injuries, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The lumbar vertebrae are considered groups of joints.  As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07. 

Also, with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Further, intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this case, the Veteran asserts that a rating higher than 20 percent is warranted for his mechanical low back pain.  At the July 2012 hearing, he testified that he believed he was "down," or incapacitated, more than two to four weeks a year in relation to his lumbar spine disability.  As it was not clear whether he had a disc syndrome related to his service-connected mechanical low back pain (given that a private lumbar MRI in August 2007 indicated moderately severe left neuroforaminal stenosis, but a VA lumbar MRI in September 2009 found intervertebral disc heights to be maintained), he underwent a VA examination in May 2013 to clarify the manifestations of his low back disability.  

Pertinent records include VA records, consisting of outpatient treatment reports and reports of examinations conducted in September 2009, June 2011, and May 2013.  After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating higher than 20 percent for the service-connected mechanical low back pain disability.  

Upon application of the criteria for limitation of motion to the findings reflected on VA examinations and VA treatment records, the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine.  X-rays of the lumbosacral spine in April 2012 show mild degenerative changes, which was a slight progression as compared with X-rays from September 2009.  Nevertheless, the Veteran's low back limitation of motion, including functional loss, for the period considered in this appeal was, at its worst, demonstrated to be 60 degrees of flexion at the time of the June 2011 VA examination, and 10 degrees each of extension, lateral bending (left and right), and rotation (left and right) at the time of the VA examinations in September 2009 and May 2013.  These findings were made in consideration of painful motion.  There was no documented ankylosis at any time.  VA outpatient records, such as in September 2011 and June 2013, indicate full range of motion of the lumbar spine without pain.  Such findings do not more nearly approximate or equate to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher rating, even considering functional loss due to pain or painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion (factors of which the VA examiners took into consideration).

While there was objective evidence of pain on range of motion, as seen at the time of the VA examinations in 2009, 2011, and 2013, the pain does not rise to the level of functional loss that more nearly approximates or equates to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The VA examiners in 2009, 2011, and 2013 specifically noted that DeLuca issues were considered but that the range of motion findings contemplated pain and that there was no additional limitation of motion loss after repetitions.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As for a separate rating for objective neurological abnormalities associated with the low back disability, the Board notes that as shown by the findings on the VA examinations and other VA clinical evaluations, there was minimal, if any, neurological symptomatology upon spine evaluations.  On the September 2009 VA examination, testing of gait, sensation, and reflexes was all normal, and motor strength was nearly full (4/5) in the lower extremities.  Then, on the VA examination in June 2011, the neurologic findings were normal.  At the time of the May 2013 VA examination, muscle strength testing was 5/5 in the lower extremities, there was no muscle atrophy, reflexes were 2+ (normal) in the knees and ankles, a sensory evaluation in the lower extremities was normal, and a straight leg raising test was negative.  Further, the examiner stated that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy, despite finding that he had intervertebral disc syndrome of the thoracolumbar spine.  With such findings, it cannot be shown that the Veteran's disability picture equates to mild incomplete paralysis for a compensable rating under pertinent neurologic criteria in 38 C.F.R. § 4.124a.  In short, the Board finds that there is a lack of objective evidence of chronic neurological abnormality for the assignment of a separate compensable rating. 

The Board has taken note of the Veteran's reports, at the time of examinations and treatment and at the time of his hearing, regarding pain radiating from the back into the lower extremities.  As noted, such symptoms have not been observed clinically by the examiners or any healthcare providers, and radiculopathy was not found.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of his service-connected low back disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's objective neurological manifestations of the low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  It is the objective neurologic abnormalities associated with the service-connected low back disability that are to be separately evaluated under the appropriate criteria.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology as reported during examinations and in statements and testimony. 

Furthermore, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the condition of his low back disability and any associated neurologic manifestations.  Thus, his statements and testimony to this effect are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim to include whether he meets the criteria for a separate compensable rating for any objective neurologic abnormalities associated with the service-connected low back disability. 

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine does not result in a rating higher than 20 percent for the service-connected mechanical low back pain.  

As for evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks during a 12-month period have not been shown.  There is no objective medical evidence, as specifically noted by the VA examiners in September 2009 (when the Veteran denied such episodes) and in May 2013, to show that a physician has prescribed bed rest for acute signs and symptoms for at least four weeks over the course of a year during the period considered in this appeal.  Therefore, contrary to the Veteran's testimony that he was incapacitated ("down") more than two to four weeks a year, there is not objective evidence to show that he meets the criterion for a 40 percent rating under Diagnostic Code 5243, and his claim must be denied on the basis of incapacitation.  

Hypertension

The Veteran's hypertension is rated as noncompensable prior to January 24, 2011 and 10 percent disabling beginning on January 24, 2011, under 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), the criteria for a compensable (10 percent) rating are diastolic pressure is predominantly is 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Historically, it is noted that the RO in a July 2011 rating decision granted a 10 percent rating for hypertension and effectuated the award on January 24, 2011, because the RO indicated that date to be the date of receipt of the Veteran's claim for a higher rating.  However, it is noted that the claim for a higher rating for hypertension was actually on appeal at that time from an earlier rating decision in September 2009, which had denied the Veteran's June 12, 2009 claim for a compensable rating.  (The Veteran's notice of disagreement with the September 2009 rating decision was timely received in September 2010.)  Therefore, at issue is whether it is factually ascertainable that the Veteran met the criteria for a compensable rating at any point beginning June 12, 2008 (i.e., within one year from the date of receipt of the claim in June 2009, per 38 C.F.R. § 3.400(o)(2)), as well as whether he meets the criteria for a rating higher than 10 percent from January 24, 2011.  

For the period before January 24, 2011, the Board finds that the evidence of record shows that the Veteran's hypertension approximates the criteria for a 10 percent rating from August 27, 2008.  That is, the evidence supports a 10 percent rating, and no higher, from August 27, 2008 because the Veteran is shown to have a condition in which diastolic pressure was predominantly 100 or more and that he required continuous medication to control it.  VA outpatient records show that in August 2008, his blood pressure was 166/108, and the diagnosis was that of hypertension uncontrolled secondary to noncompliance.  The Veteran was seen at that time for a follow-up for hypertension and other ailments, and it was noted that he was last seen in October 2007 and had been out of his blood pressure medicines.  In May 2009, he was seen for a follow-up and related that his home blood pressure readings had been elevated.  At that time, it was 158/85, and the diagnosis was hypertension, uncontrolled (he was taking two medications then).  Then, in July 2009 his blood pressure was elevated at 166/104.  At that time, the Veteran was found to be noncompliant with blood pressure medication, and his reason was that he sometimes forgot to take it.  In any case, such records clearly show the Veteran's history of high blood pressure that required continuous medication for control.  When he was noncompliant with medication, his blood pressure readings for diastolic pressure exceeded 100.  On a September 2009 VA examination, his blood pressure readings were 151/102, 153/100, and 167/107, and it was noted he took prescription medication to control blood pressure.  Thus, the Veteran is demonstrated to have met the criteria for a 10 percent rating, and no higher, under Diagnostic Code 7101 from August 27, 2008, and to this extent his claim is granted.  A rating higher than 10 percent for this period is not in order because the medical evidence, as previously cited, does not show that the diastolic pressure was 110 or more or that the systolic pressure was 200 or more.  

For the period beginning January 24, 2011, the Board finds that the evidence of record does not show that the Veteran's hypertension approximates the criteria for a higher, 20 percent, rating.  That is, he does not have a condition in which diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  At the time of a June 2011 VA examination, his blood pressure readings were 164/104, 156/105, and 159/108.  At the time of a May 2013 VA examination, his blood pressure reading was 158/98.  Furthermore, VA outpatient records show the following blood pressure readings:  153/90 and 155/95 in January 2011; 146/101 in May 2011; 141/80 and 142/88 in September 2011; 149/84 in November 2011; 146/100 in April 2012; 142/95 in November 2012; and 152/90 in June 2013.  Thus, he has not met the criteria for a 20 percent rating under Diagnostic Code 7101 for any period after January 24, 2011, and his claim is denied. 

Right Knee Osteochondroma

The Veteran claims that a rating higher than 10 percent for right knee osteochondroma is warranted.  His disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5011-5260. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5011, caisson disease of bones is rated as arthritis, cord involvement, of deafness, depending on the severity of disabling manifestations.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved. 

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Code 5003 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a maximum 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a maximum 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic. 

The pertinent evidence of record consists of Social Security Administration records and VA records including outpatient treatment records and reports of VA examinations in August 2010, June 2011, and May 2013.  

In regard to whether a higher rating is in order under Diagnostic Codes 5258 or 5259, the medical evidence does not show that the Veteran's right knee is manifested by cartilage impairment.  While there was a showing of grinding, it has not been shown to be symptomatic of cartilage dislocation or some other cartilage disability.  The VA examiner in June 2011, for example, indicated that there was no patellar or meniscus abnormality.  Thus, application of Diagnostic Codes 5258 and 5259 are not appropriate.  

As for any degenerative joint disease of the right knee, VA medical evidence demonstrates the presence of a small osteochondroma of the right medial femoral condyle, as reflected in X-rays.  Given such finding by imaging studies, it is appropriate to evaluate whether a higher rating is warranted based on limitation of motion of the right knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261. 

At the time of the VA examinations in August 2010, June 2011, and May 2013, the range of motion of the Veteran's right knee was 0 degrees of extension and 125 degrees of flexion, with pain occurring at 125 degrees of flexion.  The examiners stated that repetitive range of motion was possible, and although joint function was additionally limited after repetitive use by pain (in 2010 and 2013), there was not an additional degree of limitation of motion beyond that already noted with regard to painful motion.  VA outpatient treatment records do not reflect that his knee limitation of motion was any worse than what was already reflected on the VA examinations.  In fact, on some records such as in April 2012, evaluation of the lower extremities was normal.  

Although the principal symptom of the Veteran's degenerative condition of the right knee appears to be pain, the objective findings do not show that pain limits his knee to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 and 5261.  Further, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 10 percent is not warranted for the Veteran's right knee disability under Diagnostic Codes 5003, 5010, 5260, and 5261. 

In the absence of objective medical evidence of other separate and distinct manifestations of the service-connected right knee disability not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  For example, there is no objective evidence of instability of the right knee, as noted by the VA examiner in June 2011, for evaluation of the knee under Code 5257.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right knee osteochondroma.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings was appropriate, but the evidence demonstrates that the Veteran has not met the criteria for a higher rating at any time during the period considered in this appeal. 

Right and Left Ankles

The Veteran claims that a rating higher than 10 percent for a right ankle spur and that rating higher than 10 percent for a left ankle fracture are warranted.  His ankle disabilities are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  Under this code, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II. 

Other applicable criteria include that under 38 C.F.R. § 4.71a, Diagnostic Code 5270, which provides that ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Additionally, under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability. Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned. 

After a review of the evidence, the Board finds that the bilateral ankle disabilities do not more nearly approximate the criteria for higher ratings.  To satisfy the criterion for a 20 percent rating under Diagnostic Code 5271, there would have to be evidence of marked limitation of motion of the ankle.  While X-rays of the ankles are reflective of a degenerative condition (i.e., very slight talofibular degenerative disease on the right, and no fracture or significant degenerative changes on the left), range of motion findings of both ankles are shown to be no less than 15 degrees of dorsiflexion and no less than 35 degrees of plantar flexion on VA examinations in August 2010, June 2011, and May 2013.  The examiners stated that repetitive range of motion was possible, and although joint function was additionally limited after repetitive use by pain (in 2010 and 2013), there was not an additional degree of limitation of motion beyond that already noted with regard to painful motion.  Further, VA outpatient treatment records do not reflect that his right and left ankle limitation of motion was any worse than what was already reflected on the VA examinations.  In fact, on some records such as in August 2012 range of motion of both ankles was within normal limits.  

Although pain appears to be the principal manifestation of the Veteran's bilateral ankle disabilities, as the Veteran indicated at his hearing, the objective findings do not show that pain limits his ankles to such an extent as to satisfy the criteria provided for a rating higher than 10 percent for limitation of motion under Diagnostic Code 5271.  Further, there was no expression of additional limitation of motion in degrees after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating higher than 10 percent is not warranted for either the Veteran's right ankle disability or left ankle disability under Diagnostic Codes 5003, 5010, and 5271.

Finally, the provisions of Diagnostic Code 5262 allow for a 20 percent rating where there is moderate ankle disability.  However, such criteria pertain to impairment of the tibia and fibula, and the Veteran is not shown to have such impairment associated with his bilateral ankle disabilities.  The possible exception to this is the X-ray finding of talofibular degenerative disease on the right ankle, but the findings showed this condition was very slight.  Thus, even if the criteria under Diagnostic Code 5262 were applied, the clinical findings do not support a higher rating.  There are no other Diagnostic Codes in VA's Rating Schedule under which the Veteran's disability would be more appropriately evaluated. 

In sum, despite the Veteran's complaints of ankle pain, there is no basis for a rating higher than 10 percent for his disabilities under the applicable Diagnostic Codes for the period considered in this appeal. 

For the reasons articulated, the preponderance of the evidence is against the claims for a rating higher than 10 percent for the right ankle spur and a rating higher than 10 percent for the left ankle fracture.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of  "staged" ratings was appropriate, but the evidence demonstrates that the Veteran has not met the criteria for a higher rating at any time during the period considered in this appeal. 


Lacerations to the Lip and Lower Right Eyebrow

The Veteran claims that a compensable rating for lacerations to the lip and lower right eyebrow is warranted.  His disability is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, for skin disability.  

A skin condition can be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Under Diagnostic Code 7800, the criterion for a compensable rating, 10 percent, is one characteristic of disfigurement.  The characteristics of disfigurement are:  (1) a scar 5 or more inches in length; (2) a scar at least one-quarter (1/4) inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) a skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches; and, (8) skin indurated and inflexible in an area exceeding six square inches.

The criteria for the next higher rating, 30 percent, are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes including eyelids, ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

Diagnostic Codes 7801 and 7802 pertain to scars other than head, face, or neck, which would not be applicable to the Veteran as his condition involves the face. 
Under Diagnostic Code 7803, superficial, unstable scars are assigned a 10 percent rating.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage.  

Under Diagnostic Code 7804, superficial scars that are painful on examination are assigned a 10 percent rating.  Under Diagnostic Code 7805, other scars are rated based upon limitation of function of the affected part.  

The pertinent evidence in the file consists of VA records to include outpatient treatment reports and reports of examinations conducted in June 2011 and May 2013.  After careful consideration of all the evidence and the applicable criteria for rating skin disabilities, the Board finds that the Veteran's service-connected lacerations to the lip and lower right eyebrow are properly rated as being noncompensable for the period considered in this appeal.  

The record shows that the Veteran's two lacerations are manifested by scars.  At the time of the June 2011 VA examination, the Veteran reported that the course of his lacerations has been stable since onset in service and that he received no treatments.  Objectively, there was a faint one-inch, linear scar on the right eyebrow that was not disfiguring.  There was no tenderness or skin breakdown associated with it.  The examiner stated the right eyebrow laceration, as well as the lower lip laceration, were resolved and did not have any effects on the Veteran's usual occupation or usual daily activities.  At the time of the May 2013 VA examination, the diagnoses were scar on the right eyebrow and status post laceration of the low lip with complaints of discoloration.  Objectively, the scars were not painful or unstable.  The scar on the forehead above the right eyebrow was linear and measured 2.5 cm. by 0.2 cm.  The lower lip scar was manifested by pink discoloration as compared to the color of the remainder of the lip, and it measured 3 cm. by 0.25 cm.  Regarding both scars, there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and there was no gross distortion or asymmetry of facial features.  The lower lip scar was hypopigmented as described.  Neither of the scars resulted in limitation of function.  VA outpatient records do not disclose findings different than was shown on VA examinations.  

Given the foregoing objective findings, a compensable rating is not warranted for the lacerations to the lip and lower right eyebrow.  The clinical evidence does not show that any of the enumerated characteristics of disfigurement were present, so Diagnostic Code 7800 is not applicable.  Further, while the scars appear to be superficial, they are not unstable for the assignment of a 10 percent rating under Diagnostic Code 7803.  The Veteran testified to having a tender lip scar, but objectively, the VA examiner found that neither scar was painful; thus, a 10 percent rating is not in order under Diagnostic Code 7804.  There was also no evidence that the scars limited the function of the parts they affected, so a compensable rating under Diagnostic Code 7805 is not warranted.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  

For the reasons articulated, the preponderance of the evidence is against the claim for a compensable rating for the lacerations to the lip and lower right eyebrow.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his PTSD, low back disability, hypertension, right knee and bilateral ankle disabilities, and lacerations of the lip and right eyebrow to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's mood deficiencies and social impairment,  low back pain, elevated blood pressure readings, right knee and bilateral ankle pain, and lacerations on the face are all incorporated in the schedular criteria for evaluating mental disorders, disabilities of the spine/knee/ankle, hypertension, and skin disorders.  In other words, the Veteran does not experience any symptomatology not already encompassed or covered in the Rating Schedule.  The Board also notes that the record does not show that the Veteran has required hospitalization to treat his PTSD, low back disability, hypertension, right knee and bilateral ankle disabilities, and lacerations of the lip and right eyebrow. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the disabilities in question. 

TDIU Before May 13, 2013

In a June 2013 rating decision, the RO granted a TDIU effective May 13, 2013; however, the issue of a TDIU prior to that date is still on appeal.  At his hearing in July 2012, the Veteran testified that although he recently obtained a job working at a hospital, it was on a part-time basis only, and that his service-connected disabilities - both mental and physical - essentially prevented him from obtaining and maintaining substantially gainful employment.  (Transcript, pp. 6-8.)  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In considering the TDIU issue prior to May 13, 2013, the Board is taking into account the awards granted in this decision regarding higher ratings for PTSD from July 23, 2010 (effective date of service connection) and a 10 percent rating for hypertension from August 2008.  

For the period prior to July 23, 2010, the Veteran's service-connected disabilities consisted of mechanical low back pain (rated as 20 percent disabling from June 2009 and 10 percent disabling prior to that), right ankle spur (rated as 10 percent disabling), right knee osteochondroma (rated as 10 percent disabling), hypertension (rated as 10 percent disabling), left ankle fracture (rated as noncompensable), and laceration to the lip and lower right eyebrow (rated as noncompensable).  The combined rating for the disabilities was 40 percent. 

As is shown, the Veteran's ratings prior to July 23, 2010 do not meet the threshold minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability under 38 C.F.R. § 4.16(a).  That is, there is not a single service-connected disability ratable at 60 percent or more, and there is not, as a result of two or more disabilities where at least one disability is ratable at 40 percent or more, sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  Nevertheless, the medical evidence does not suggest that prior to July 23, 2010 the Veteran is precluded by his service-connected physical impairments from securing and following a substantially gainful occupation. 

However, for the period beginning July 23, 2010, when service connection became effective for PTSD and for which a 70 percent rating has been granted pursuant to this decision (discussed herein above), the Board finds that the Veteran's service-connected disabilities not only satisfy the percentage rating standards for individual unemployability benefits but also, in the aggregate, preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage."  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For a veteran to prevail on a claim for TDIU, neither the veteran's non-service-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places his case in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

After a careful review of the entire record, it is the Board's judgment that the evidence shows that from July 23, 2010 the Veteran has been rendered unemployable based on his service-connected mental and physical disabilities.  In reaching this decision, the following evidence has been integral.  

A VA psychiatric examiner in August 2010 noted that the Veteran was retired from the military in 1999 but had wanted to work (at that point his longest-held job was at Erlanger Hospital for one and half years from 2006-07).  The examiner noted the Veteran's sporadic work efforts and the fact that he had not worked in the past six months.  Although the examiner noted that there was not total occupational impairment, the examiner determined that the Veteran's PTSD symptoms resulted in deficiencies in work, as particularly illustrated in his job failures over the last 10 years.

A VA orthopedic examiner in August 2010 noted the Veteran's current unemployment duration was less than 1 year.  The effects of his service-connected right knee and bilateral ankle disabilities were decreased mobility and problems with lifting and carrying due to pain.  Further, such disabilities affected his usual daily activities in that there was moderate impairment in completing chores, shopping and exercise.  

A VA general medical examiner in June 2011 evaluated the Veteran's lumbar spine, right knee, ankles, hypertension, and laceration scars, each of which were deemed to have no effect on the Veteran's daily activities.  The examiner concluded that there was mild impairment for physical employment secondary to back pain and difficulty in lifting heavy objects (with no impairment found for sedentary employment), and that there was no impairment for physical and sedentary employment secondary to right knee disability, bilateral ankle disability, and hypertension.  Nevertheless, when addressing the effects on occupational activities, the examiner remarked that the Veteran's lumbar spine disability would cause problems with lifting and carrying due to pain, and his knee and ankles would cause decreased mobility.  

A VA psychiatric examiner in June 2011 noted that the Veteran related that no one would hire him due to his age and medical/mental problems.  The examiner noted that overall there was not an indication of significant change in the Veteran's condition or situation since the August 2010 VA examination.  The examiner found there was not total occupational impairment but that symptoms resulted in deficiencies in work as the Veteran was unable to maintain employment for any significant length of time.  

Records from the Social Security Administration (SSA) show that in June 2011 the Veteran was notified of a favorable disability decision.  The Veteran had filed for Social Security disability benefits in May 2010, alleging disability since May 1, 2010, and the SSA determination granted benefits from that date on the basis of the following impairments that were adjudged to be severe:  degenerative disc disease with history of herniated disc, diabetes mellitus, and adjustment disorder with depression, and an anxiety disorder with PTSD.  It was also noted that although the Veteran experienced chronic low back pain and had some residuals from diabetes mellitus, he had no disabling physical restriction that would preclude him from performing prior work as a dispatcher.  After a full review of the record, the SSA examiner found the Veteran was unable to perform even unskilled work on a full-time basis due to mental disabilities (panic episodes and a major depression).  

In summary, the Board is according great probative weight to the VA psychiatric examinations, in addition to the fact that the Veteran was awarded Social Security disability benefits effective in May 2010 primarily given the diagnoses involving mental impairment.  While the Veteran's physical impairments, in and of themselves, are not demonstrated to have been productive of unemployability, in concert with the more significant disabling PTSD symptoms it is felt that the service-connected disabilities as a whole are shown to preclude him from obtaining and maintaining gainful employment.  The Board has been persuaded by the VA psychiatric examinations, the Veteran's hearing testimony, and SSA records, that both physical work and sedentary work appear to be infeasible.  The Veteran is reported to have a part-time job working at a hospital, yet this is considered marginal and not gainful employment.  The Veteran does not appear to have had any consistent work for many years prior to that, despite his efforts to obtain gainful employment.  Thus, the Board concludes that the evidence supports a finding that the criteria for a TDIU are met for the period from July 23, 2010 to May 13, 2013. 


      ORDER on NEXT PAGE



ORDER

The appeal is granted in part and denied in part as follows, subject to laws and regulations governing payment of VA monetary benefits:

An rating of 70 percent prior to May 13, 2013 for PTSD is granted.

An rating higher than 70 percent beginning on May 13, 2013 for PTSD is denied.  

A rating higher than 20 percent for mechanical low back pain is denied.  

A 10 percent rating from August 27, 2008 to January 24, 2011 for hypertension is granted.  

A rating higher than 10 percent beginning on January 24, 2011 for hypertension is denied.   

A rating higher than 10 percent for right knee osteochondroma is denied.

A rating higher than 10 percent for a right ankle spur is denied.  

A rating higher than 10 percent for a left ankle fracture is denied.  

A compensable rating for lacerations to the lip and lower right eyebrow is denied.

A TDIU before July 23, 2010 is denied.

A TDIU from July 23, 2010 to May 13, 2013 is granted.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


